Citation Nr: 1449541	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  10-19 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether the termination of disability compensation benefits from April [redacted], 2007, to September [redacted], 2007, based on the Veteran's status as a fugitive felon, was proper?  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1970. 


This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a decision entered in May 2008 by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia.  That decision effectuated a proposed termination of the Veteran's VA disability compensation benefits, beginning April [redacted], 2007, due to his status as a fugitive felon.  

In his substantive appeal, received by VA in May 2010, the Veteran requested that he be afforded a hearing before the Board, sitting at the RO.  That proceeding was thereafter scheduled to occur in March 2013, to which he failed to report. Unbeknownst to the Veterans Law Judge (VLJ) who was assigned to preside at that scheduled hearing, however, the Veteran prior to the occurrence of his March 2013 hearing had advised the RO in writing of his inability to report for his scheduled hearing due to transportation issues, compounded by his use of a wheelchair.  He nevertheless therein requested that his hearing be rescheduled.  In light of the foregoing, the undersigned VLJ in August 2013 ruled on the Veteran's motion for a new hearing, finding that a timely request for a new hearing had been provided.  This case was then remanded to the RO to permit the Veteran to appear for his requested hearing.  The Veteran did not appear for the hearing scheduled to occur in June 2014 and has not provided evidence of good cause for his failure to appear.  To that end, no request for a hearing remains pending.  

Notice is taken that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

During the period from April [redacted], 2007, to September [redacted], 2007, the Veteran was not a fugitive felon, that is, there is no showing that he was fleeing to avoid prosecution or custody or confinement after conviction for a felonious offense or attempting to commit a felonious offense, or that he was violating a condition of probation or parole imposed for commission of a felony. 


CONCLUSION OF LAW

The termination of the Veteran's VA compensation from April [redacted], 2007, to September [redacted], 2007, based on the erroneous placement of the Veteran in a fugitive felon status during the foregoing period, was improper and he is entitled to VA compensation for that period.  38 U.S.C.A. § 5313B (West 2002); 38 C.F.R. § 3.665(n)(2) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Inasmuch as the disposition reached by the Board as to the certified issue is wholly in the Veteran's favor, the need to discuss the VA's compliance with its statutory duties to notify and assist the Veteran is obviated. 

The focus of this inquiry is necessarily on the question of whether the Veteran was, in actuality, a fugitive felon during the period in question.  He avers that he was not, and based on the evidence presented in this matter, the Board concurs. 

On December 27, 2001, Congress enacted the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (Act).  Section 505(a)(1) of the Act added 38 U.S.C. § 5313B, which provides, in pertinent part, that a veteran who is otherwise eligible for a benefit under chapter 11 of title 38 may not be paid or otherwise provided such benefit for any period during which such veteran is a fugitive felon.  

A veteran eligible for compensation benefits may not be paid such benefit for any period during which he is a fugitive felon.  The term fugitive felon means a person who is a fugitive by reason of:  (1) Fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (2) violating a condition of probation or parole imposed for commission of a felony under the Federal or State law.  38 U.S.C.A. § 5313B; 38 C.F.R. § 3.665(n)(2). 

While the word fugitive is not specifically defined by the governing statute and regulation, Black's Law Dictionary (8th ed. 2004) defines fugitive as a person who flees or escapes; a refugee; or as a criminal suspect or a witness in a criminal case who flees, evades, or escapes arrest, prosecution, imprisonment, service of process, or the giving of testimony, especially by fleeing the jurisdiction or by hiding.  

In addressing how fugitive felon status affected payment of VA benefits to dependents, a VA Office of General Counsel opinion noted that the VA fugitive felon provision was modeled after Public Law No. 104-193, which barred fugitive felons from receiving Supplemental Security Income from the Social Security Administration  and food stamps from the Department of Agriculture. VAOPGCPREC 7-2002, 69 Fed. Reg. 25177 (2004).  It was noted that Public Law No. 104-193 was designed to cut off the means of support that allows fugitive felons to continue to flee.  Id. 

Previously, VA presumed that a beneficiary was a fugitive felon if he or she was the subject of any felony arrest warrant.  See M21-1Manual Rewrite (MR) Part X, Chapter 16, Topic 1, Block c.  Effective as of June 23, 2014, VA no longer presumes that any valid outstanding felony arrest warrant establishes a beneficiary's fugitive felon status under 38 U.S.C. § 5313B.  See VBA Letter 20-14-09 (June 23, 2014).  Thereunder, the VA's Office of the Inspector General (OIG) will send the Form FFP-3 (VA Investigative Summary Form) to VA Central Office (VACO) for all business lines.  As required by section 5313B, VA will request the information only for beneficiaries who have a felony arrest warrant with a National Crime Information Center (NCIC) offense code indicating flight or a probation or parole violation.  These codes are:

4901 - Escape
4902 - Flight to avoid prosecution 
4999 - Flight-escape 
5011 - Parole violation 
5012 - Probation violation 
8101 - Juvenile offender abscond while on parole 
8102 - Juvenile offender abscond while on probation

In this instance, while the policy change referenced above was not in effect at the time of that a felony warrant was issued in this case in April 2007, the reasoning behind that policy change is nonetheless for application to the facts of this case.  

In particular, the record reflects that a felony arrest warrant was issued by a Magistrate of Chesapeake City or County, Commonwealth of Virginia, on April [redacted], 2007, based on a charge under Section 18.2-250, Code of Virginia, for the knowing and intentional possession of a Schedule II controlled substance, cocaine, on October [redacted], 2005, that was not directly dispensed from or as a result of a valid prescription or order of a medical practitioner.  The offense charge was a Class Five felony.  Notably, no NCIC offense code denoting flight or a parole/probation violation or its Virginia equivalent is therein noted. 

The facts of this case also indicate that the Veteran was not arrested until September [redacted], 2007, and was held until bail was set and paid.  According to the evidence on file, the felony warrant was never served or otherwise executed until law enforcement executed the felony warrant in September 2007 and there is no evidence to contradict the Veteran that he was living openly and notoriously in his home in Suffolk, Virginia, from the time that the warrant was issued until his arrest.  Thereafter, the Commonwealth's attorney moved for entry of a nolle prosequi on the above-referenced charge, to which the Veteran consented.  An order  to that effect was then entered by a Judge of the Criminal Court in May 2008.  

Also shown by the record is that the Veteran has been found to be entitled to VA compensation on the basis of a grant of service connection for posttraumatic stress disorder, for which a 100 percent schedular evaluation has remained in effect since December 2004.  

The Veteran credibly indicates that he was not aware or otherwise had any knowledge of the felony arrest warrant until he was arrested in September 2007.  He credibly reports not attempting to avoid arrest or to flee his home in order to avoid arrest on the felony warrant in question.  

As alluded to above, flight or hiding is necessary to meet the legal definition of a fugitive.  See Blacks Law Dictionary, supra.  While it is appears that the Veteran was subject to an outstanding felony warrant in Chesapeake City/County, Virginia, beginning in April 2007, there is no indication in the record, including any documentary evidence, to the effect that he ever attempted to flee, evade, or escape arrest or prosecution on that felony charge.  Rather, the Veteran credibly indicates that he was without knowledge of any outstanding felony arrest warrant relating to the cocaine charge until his arrest in September 2007, after which he took affirmative steps which ultimately led to the decision not to prosecute him.  The record does not contradict the foregoing account and, to that extent, it cannot reasonably be held that the Veteran was a fugitive felon under 38 U.S.C.A. § 5313B or 38 C.F.R. § 3.665(n)(2) at any time during the period in question.  

The Board is mindful of the decision by the U.S. Court of Appeals for Veterans Claims in Mountford v. Shinseki, 24 Vet. App. 443, 448 (2011), in which it was held that actual knowledge that a warrant had been issued with respect to violating a condition of probation or parole was irrelevant and not part of the statutory requirement.  However, the case now before the Board does not entail any alleged violation of a condition of probation or parole and, to that extent, the holding in Mountford is distinguishable from the facts of this case in which there is no evidence of any knowledge on the part of the Veteran of a felony arrest warrant dating relating to the alleged possession of cocaine in October 2005. 

On the basis of the foregoing, the termination of disability compensation benefits from April [redacted], 2007, to September [redacted], 2007, based on the Veteran's status as a fugitive felon, was improper and he is entitled to those VA compensation benefits to which he was otherwise entitled, regardless of whether they may have been recouped through withholding, during the period from April [redacted], 2007, to September [redacted], 2007.  



ORDER

The termination of VA compensation for the period from April [redacted], 2007, to September [redacted], 2007, based on a mischaracterization of the Veteran as a fugitive felon during that time frame, was improper and he is entitled to VA compensation for that period.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


